Citation Nr: 1502340	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-20 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a claim of service connection for hypertension, has been received.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and January 2012 rating decisions by which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to the benefits sought herein.

In a September 2007 rating decision, the RO denied, in pertinent part, entitlement to service connection for hypertension.  The Veteran was sent notice of the denial that month, but he failed to appeal that decision.  As such, the decision became final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).  In its present adjudication, the RO denied entitlement to service connection for hypertension based on the absence of new and material evidence sufficient to reopen it.  Indeed, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  The Board's discussion regarding whether the claim of entitlement to service connection for hypertension may be reopened is contained in the body of the decision below.

The RO also previously denied entitlement to service connection for "anxiety/depression" in the above mentioned September 2007 rating decision that has since become final.  The RO subsequently received service records in November 2011 that could be relevant to the claim.  The Board notes that the Veteran filed a claim of entitlement to service connection for PTSD in April 2011, and it is in connection with that claim that the service personnel records were sought.  However, when a Veteran files a claim of service connection for a psychiatric disorder, he is not required to state the specific diagnosis with precision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (it is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or the evidence of record).  Here, therefore, all claimed acquired psychiatric disorders are part of the same claim and must be considered together.  As such, the Board characterized the issue pertaining to the alleged psychiatric disorder as it did above.  A finally decided claim can only be reopened if sufficient new and material evidence is received.  38 C.F.R. § 3.156.  An exception to the foregoing is 38 C.F.R. § 3.156(c).  In pertinent part, that provision states the following:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. 

38 C.F.R. § 3.156(c) (1).

In this case, potentially relevant service personnel records not previously of record were associated with the claims file in October November 2011.  Hence, despite the prior denial of service connection for "anxiety/depression," the claim is not final and must be reconsidered.  Id.  For these reasons, the psychiatric claim is not characterized as one requiring new and material evidence to reopen.

In October 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) that was held at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to service connection for OSA, entitlement to service connection for GERD, and entitlement to service connection for gastroenteritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a prior September 2007 rating decision, the RO denied entitlement to service connection for hypertension.  The Veteran did not appeal that decision and no relevant evidence was received within one year of it.

2.  The additional evidence received since that decision is cumulative or redundant of evidence already of record and considered in that prior decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied entitlement to service connection for hypertension is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2.  There is not new and material evidence since the September 2007 decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2010 that fully addressed all notice elements and was sent prior to the initial RO decision, so in the preferred sequence.  Indeed, even had it not been, VA would only need to provide the necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This would preserve the intended purpose of the notice in that it still gives him meaningful opportunity to participate effectively in the adjudication of his claim.  In other words, it would rectify ("cure") any timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was provided notice regarding downstream disability ratings and effective dates as mandated by the Court in Dingess.  Finally, he was given appropriate notice under Kent.  The June 2010 letter discussed the reasons for the previous denial of service connection and described what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denials of this claim for service connection for hypertension.  He therefore has received all required notice concerning this claim.

VA also has a duty to assist the Veteran in developing his claim.  This duty to assist includes assistance in the procurement of relevant records and providing an examination for an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  No VA examination or medical opinion need be provided with respect to a finally-decided claim, however, unless the claim is reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  The Veteran was afforded a VA medical examination in July 2010 that did not offer an opinion regarding the etiology of the diagnosed hypertension.  Normally, when VA undertakes to provide a medical examination or opinion, it must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Here, the oversight is immaterial, as there was no duty to provide an examination in the first place and because the claim will not be reopened, as explained below.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records (STRs), service personnel records, and post-service VA clinical records.  The Veteran was also given the opportunity to present testimony before the undersigned AVLJ.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2013 Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Discussion

The Veteran is trying to reopen this previously-denied claim of service connection for hypertension.

Service connection is granted on a direct basis for disability due to disease contracted or injury sustained in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection for hypertension can be established presumptively if it is shown that it incepted to a compensable degree (meaning to at least 10-percent disabling) within a year of the Veteran's separation from service - so in this particular instance meaning by April 1979.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309(a) (2014).  If a condition was first noted during service, the Veteran can also show continuity of symptomatology since service to establish the required correlation ("nexus") between his current disability and service, but the condition being claimed must be one of the conditions that is considered chronic (permanent), per se, according to 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the prior September 2007 rating decision, the RO denied the claim of entitlement to service connection for hypertension on the basis that it was not shown in service or to have been caused by any event in service.  He did not in response file a timely notice of disagreement (NOD) to initiate an appeal of that earlier decision, and no additional evidence pertinent to this claim was either physically or constructively associated with the claims file within one year of that prior rating decision.  See 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, that September 2007 rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108.  Thus, the Board must consider whether new and material evidence has been submitted since that September 2007 decision to reopen this finally-decided claim.

In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim.  That is to say, there are just two, not three, requirements for successfully reopening a claim.

Newly-submitted evidence is presumed to be credible, albeit only for the limited purpose of determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

The evidence of record before September 2007 consisted of the STRs containing no mention of hypertension as well as normal blood pressure readings, the reserves medical records indicating one apparently high blood pressure reading well over a year after the Veteran separated from service, the Veteran's January 2007 claim indicating that there was evidence of hypertension in the STRs, and VA clinical records dated no earlier than September 2006 ( the Veteran first sought VA treatment in September 2006) showing a current diagnosis of hypertension and noting that the onset was seven to eight years earlier, 

The potentially relevant evidence submitted since the September 2007 disallowance consists of additional VA clinical records showing the presence of hypertension and the Veteran's statements, to include his hearing testimony, asserting that hypertension had its onset in service.

The RO originally denied service connection for hypertension on a direct basis.  In the April 2011 NOD, the Veteran asserted that hypertension was secondary to PTSD.  To the extent that he may be claiming entitlement to service connection for hypertension on a secondary basis, a claim based on a new theory of entitlement is not a new claim but rather constitutes an application to reopen the previously-denied claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim, and a Veteran must still present new and material evidence to reopen the claim).  Furthermore, new arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Here, the evidence added to the record since the September 2007 rating decision is partially new because it was not previously considered by agency decision makers.  This new evidence, however, does not include any evidence that is not reiterative of evidence already of record, namely, post service medical evidence indicating a current diagnosis of hypertension without evidence of in-service incurrence and the Veteran's arguments that hypertension existed since service.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, the newly-submitted evidence does not trigger VA's duty to assist - including by providing a medical examination for a medical nexus opinion - because the newly-submitted evidence is merely cumulative with respect to the Veteran's arguments and other medical evidence and because it does not contain any other evidence tending to show incurrence of hypertension in service or within the first post-service year.  In this circumstance, the Board finds that no new and material evidence has been received, and the claim of entitlement to service connection for hypertension is not reopened and remains denied.  38 C.F.R. § 3.156.  And inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally-disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hypertension is denied.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to service connection for OSA, entitlement to service connection for GERD, and entitlement to service connection for gastroenteritis are remanded for further development of the evidence.  In essence, the Veteran asserts that the foregoing conditions or symptoms associated with these conditions were present in service and thereafter.  Further development is necessary to determine whether there is any nexus between the claimed disabilities and service.  Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Associate with the claims file all VA clinical records dated from December 10, 2012 to the present.

2.  Service personnel records were provided in microfiche.  The Board does not have the capacity to review these records.  Thus, the service personnel records must be provided anew in a format that the Board can access and preferably in paper.

3.  Schedule appropriate VA medical examinations to determine whether the Veteran suffers from an acquired psychiatric disorder to include PTSD, OSA, GERD, and/or gastroenteritis.  As to each disability diagnosed, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that the disability is related to the Veteran's service.  The examiner is reminded that the Veteran is competent to provide a medical history as well as information regarding readily apparent symptomatology.  

Note: the term "as likely as not" means at least 50-percent probability. It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

An explanatory rationale for all opinions must be provided since this is where most of the probative value of an opinion is derived, not just from review of the claims file or the conclusion ultimately reached.  See, e.g., 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination reports nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examinations and opinions.  In the event that an opinion or opinions cannot be rendered without resorting to mere speculation, the examiner(s) must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


